Title: Abigail Adams to John Adams, 17 March 1782
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       March 17th 1782
      
     
     Altho I know not of a single opportunity by which I can convey to You my constant anxiety and solicitude for your Health; or obtain from you any knowledge of your present situation, yet I cannot refrain writing my sentiments upon the knowledge I have been able to obtain concerning you here. There has been a motion in Congress to recall all their Ministers and secretaries except at Versailles but it did not obtain.
     I have been in daily expectation for months past, that Letters would arrive from you requesting leave to resign your employments; and return again to your Native Land, assured at least of finding one Friend in the Bosom of Portia, who is sick, sick of a world in which selfishness predominates, who is sick of counsels unstable as the wind, and of a servility to which she hopes your mind, will never bend.
     Most sincerely can she unite with you in the wish of a sequestered Life, the shades of Virmont, the uncultivated Heath are preferable in her mind to the servility of a court.
     Some writer observes “that censure is a tax that a Man pays the publick for being eminent.” It is in the power of every Man to preserve his probity; but no man living has it in his power to say that he can preserve his reputation. Is it not in your power to withdraw yourself from a situation in which you are certain, no honour can be obtained to yourself or Country? Why Letters have not reached America from you as well as from the minister at Versails, and Madrid since the extrodonary revocation of former powers, I cannot devine— unless purposely stoped by Intrigues and Cabals. The minister at Madrid has done himself and country Honour by refuseing to take a part in the New instructions.
     What changes may have taken place in the cabinets abroad since the Capture of Cornwallis, we have not yet learnt. If America does not improve it to her own advantage, she is deficient in that Spirit of Independance which has on former occasions distinguished her.
     It is true that her Finances are rather in an unpleasent state. Her Faith has been so often pledged, and having no stable funds, it has been so often forfeited to the undoing of those who confided most, that their is a distrust amongst her best Friends; Congress have not been able to obtain an impost of 5 per cent which was recommended to be laid upon the importation of all Foreign articles, salt and military stores excepted, for the purpose of raising a revenue to be at the sole disposal of Congress.
     
     
      March 25th
     
     Thus far I wrote and laid by my pen untill I could hear of an opportunity of conveyance. By a Letter last evening received from my unkle I was informed of a vessel soon to sail for France. I reasume my pen, but my trembling anxious Heart scarcly knows what to dictate to it. Should I discribe all that has passd within it, since I heard of your illness, you would pitty its distresses. I fear the anxiety you have felt for the disgracefull concequences which your country was about to involve itself in, have affected your Health and impaired, your constitution. I well know how Essential the Honour and dignity of your country, its Independance and safety is, to your peace of mind and your happiness; if that cannot be promoted under present circumstances, let me intreat you to withdraw. Let me beg of you to resign; your Health suffers; my Health suffers from a dejection of Spirits which I cannot overcome—
     
      
       
        “O thou whose Friendship is my joy and prideWhose Virtues warm me; and whose precepts guideSay A. amidst the toils of anxious Statedoes not thy secreet soul desire retreat?dost thou not wish the task, the duty doneThy Busy life at length might be thy ownthat to thy Loved philosophy resign’dNo care might ruffle thy unbended mind?”
       
      
     
     It is this hope, this distant Idea that cheers my languid spirits and supports me through domestick perplexities. I mentioned to you that I had received no Letters from you of a later date than July, and in a former Letter I acquainted you that our dear Charles arrived here in January in good Health, and by him I first learnt that you had been sick. My Friends were not Ignorant of it, having some months before been made acquainted with it; by Letters from Mr. Ingraham to Mr. Daws, but they had carefully concealed it from me, knowing the distress it would give me, and supposeing it would be long before I should hear again from you. Your Letter to Charles in Bilboa greatly alarmed me. God Grant that you may have recoverd your Health, and preserve a Life essential to the happiness of Portia. What a cordial, what a comfort would a Letter, with the happy tidings of your returned Health prove to the distressed Bosom of Portia. Heaven grant it speedily.
     Charles is perfectly happy in his safe return, to his dear Native Land, to which he appears the more attached from having visited foreign climes. May the promiseing dawn of future usefullness grow with his Growth and strengthen with his Strength whilst it sweetens the declining Life of those to whom he is most dear.
     Major Jackson to whose care you intrusted him, was high in his praises’es and commendations. As I did not know in what situation he was placed, I inquired of Major Jackson. He informd me that when he arrived at Bilboa he drew a Bill upon you for money to answer his expences, that he had kept an account of Charles’s which together with a small Balance he would leave at Col. Crafts where he lodged in Boston for me; he was a second time at Braintree, but said he had forgot his papers. Soon after he went for Philadelphia, and I heard no more of him; or his papers—which after a reasonable time I thought proper to inquire for, at his Lodgings, but was assured nothing was ever left for me. With regard to Charles passage the Captain and owners demand 25 guineys for it, which my unkle thinks very extravagent as he is well acquainted with passages, having both paid and received them from Bilboa, 80 dollors being the extent, he ever gave or received even when the Captain found stores, which was not now the case, but the Captain says the other passengers gave that, and he expects the same for him. I must therefore be under the necessity of drawing upon you for it, as I cannot answer it without dissapointing myself of a favorite object; I mean a Lot of Land of 300 acers for each of our children in the New State of Virmont, for which I have been very assidiously collecting all I could spair from taxes. They sell only 300 acers in a share and will not admit of one persons purchaseing more, so that the deeds must be made out in each childs or persons Name who is the purchaser. Several of our Friends have been purchaseing in the same Township, which is well situated upon two Rivers. I wish it was in my power to purchase 12 hundred for each instead of 3, but I dare not run ventures. The Goverment is like to be amicably setled and in a few years it will become a flourishing place.—Land here is so high taxed that people are for selling their Farms and retireing back. I can Instance to you one tax Bill which will shew you the difference of the present with the former. There are two acers and half of salt medow which you know you own in Milton, it formerly paid 3 shillings tax, and this year 36.—Mr. Alleyne has Burried his Mother and sister. He now wishes to sell his Farm and has accordingly put it upon sale. It is a place I should be fond of, but know it must still be my castle in the air.
     You are loosing all opportunities for helping yourself, for those who are daily becomeing more and more unworthy of your Labours and who will neither care for you or your family when their own turn is served—so selfish are mankind. I know this is a language you are unwilling to hear. I wish it was not a truth which I daily experience.
     I do not recollect through all your absence that I have ever found the person who has been inclined to consider me or my situation either on account of my being destitute of your assistance or that you are devoteing your time and talents to the publick Service (Mr. Tracy excepted who has twice refused the freight of a few articles from Bilboa). It is true my spirit is too independant to ask favours. I would fain believe you have Friends who would assist me if I really stood in need, but whilst I can help myself I will not try them. I will not ask a person to lend me money who would demand 30 per cent for it. I never yet borrowed for my expences, nor do I mean to do it. Charles passage I must draw upon you for, if they will not take a Bill. They may wait your return for borrow I will not. I shall add a list of a few articles which I wish you to send me, or rather Bring—as you will I hope whatever you have in the House keeping way, when ever you return.
     I should be glad the List may be given to the House of Ingraham &c. They best know what will suit here and do Buisness with more judgement and exactness as I found by what they once put up before. I shall depend wholy upon the remittances you may make me from time to time in the same way you have done. As to draughts I can make none but with loss. Goods are dull, but do better than Bills. Not a word from John since he went to Russia, not a Line from Mr. Thaxter. If I have not time to write to him, let him know that his Friends are well and his Sister Loring has a daughter.
     Mrs. Dana was well this week. Her Brother and sister dined here to day. So did our Milton Friends who desired to be rememberd to you. Mrs. Gray is this week to be married to Mr. S.A. Otis. Are you not too old to wonder? Mr. Cranch is recovering from a very dangerous Sickness in which his Friends all dispaired of his Life. My regards to all my Friends abroad. Nabby, Charles, Tom send duty to Pappa and long again to see him.
     When o when will the happy day arrive that shall restore him to the affectionate Bosom of
     
      Portia
     
     
     
      A set of china blew and white for a dining table consisting of Dishes and plates.
      12 yd of crimson damask 12 yd of flowerd Muslin proper for a Gown for a young Lady 5 yd of plain Book Muslin a peice of white Silk blew blond Lace 6 yd of Black velvet like Charles Breaches and 12 yd of Black like the pattern I inclose, blew and pink 5 yd each like the patterns I inclose for a peticoat if pink is not to be had, white.
     
    